Citation Nr: 1451046	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979 and from October 1980 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2014, the Veteran and his spouse presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a February 2011 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statement from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In June 2011, the Veteran was afforded a VA audiological examination.  The VA examination was adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has noted that the Veteran and his representative have requested another VA examination in order to get an opinion regarding whether any current hearing loss is related to an episode of Bell's palsy noted in his service medical records.  The Board finds, however, that another examination is not warranted as there is no evidence indicating that there may be such a relationship.  Moreover, the Board notes that the VA examiner specifically noted the history of Bell's palsy, but did not mention that as a possible cause of the hearing loss.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, certain chronic diseases (e.g., bilateral hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran claims that he is entitled to service connection because bilateral hearing loss was the result of his active duty service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was as a teletype technician and high frequency communication central operator.  The Board notes that the Veteran's DD-214 mentions that he was qualified as a pistol marksman and rifle expert, which indicates he was in close proximity to loud noise in service.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's April 1976 enlistment examination revealed audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

His October 1979 separation examination revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
15
LEFT
15
10
10
15
10

His August 1983 reenlistment examination revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
20
15
5
0
25

His June 1987 separation examination revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
10
15
0
5
15

The remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  The Veteran's service records fail to show that the onset of bilateral hearing loss occurred during service or that the Veteran ever complained of or sought medical treatment for his hearing.  There is also no indication that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of his discharge.  

The Veteran was afforded a VA examination in June 2011, where he was diagnosed with bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of noise exposure during active duty.  In support of her conclusion, the examiner observed that the Veteran's hearing was within normal limits at discharge from service.  The examiner also cited to a study on military noise exposure from the Institute of Medicine which found there was no scientific basis for concluding that delayed-onset hearing loss was casually related to noise exposure during military service.  Further, the examiner noted that the Veteran's hearing loss was in the low frequencies, which was not typical of noise exposure. 

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  Specifically, the Veteran maintained during his June 2014 Board hearing testimony that the June 2011 VA examiner did not consider the Veteran's diagnosis of Bell's Palsy in assessing the etiology of his hearing loss.  Further, the Veteran alleged that he was misdiagnosed in service and may suffer from Meniere's disease.  However, the Veteran has not provided any medical evidence in support of these assertions and has not alleged that his hearing loss is due to either Bell's Palsy or Meniere's disease.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the veteran is competent to provide testimony as to the symptoms of the Veteran's ears and hearing, since he is not a medical professional, he is not competent to state that the underlying pathology of hearing loss had its onset during service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the lay statements maintaining the Veteran had hearing loss since service is outweighed by the medical evidence of record, namely the June 2011 VA examiner's negative nexus opinion and the Veteran's June 1987 separation examination reflecting normal hearing at discharge.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss occurred during the Veteran's service.

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not include audiometric examination results from within one year of the Veteran's separation.  Further, the Veteran's February 2011 claim for benefits notes that the onset of his hearing loss occurred in June 2010, many years after discharge from service.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service.  

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  As noted above, the Veteran's separation examination did not include any complaints related to the Veteran's hearing.  Had the Veteran suffered significant acoustic trauma, notation of hearing problems would have been expected in his service treatment records, and the Board therefore considers the separation examination to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.






ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


